DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/30/2021. The submission are in compliance with the provisions of 37 CFR § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments / Amendments
Applicant’s arguments have been fully considered but are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicant.
In the light of amendment to claims, the examiner withdraws the previously made objection to Claims 63-67.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9 and 11-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Debrosse (US 20090019176, hereinafter Debrosse) in view of Fredlund et al.  (US 20070081796, hereinafter Fredlund) , Demircin et al. (20070153916, hereinafter Demircin) and Quintana (US 6522531 B1, hereinafter Quintana)
Regarding Claim 1, Debrosse discloses a wearable form factor wireless camera (FIG. 3, wireless camera, #100; [0014], wearable or portable devices; FIG. 2) comprising:
an image sensor (FIG. 3, camera, #100), operatively coupled to ([0015], [0018], FIG. 1, #100 portable video camera with battery);
 wherein the  ([0020]; FIG. 3, transmit video content through a cellular site; FIG. 1, camera & battery with USB);
wherein the image sensor, the (FIG. 3, transmit video content through a cellular site 302 to a carrier 304; [0014], wearable or portable devices to stream live video over the Internet wirelessly using a cellular telephone network); and 
a storage device operatively coupled to the ([0015], tiny video camera, microphone, necessary circuit board to route signals to the various processing elements, a microprocessor to encode and decode video and audio media signals, a wireless transmitter with antenna), and powered by the battery FIG. 1, camera, encoder, decoder processor & battery with USB), the storage device configured to store the captured ([0019], streaming video at relatively good quality (first fidelity)) and streaming video at data rate of 128 )
wherein the storage device is internal to the wearable form factor wireless camera (FIG. 3, transmit video content through a cellular site 302 to a carrier 304; [0014], wearable or portable devices to stream live video over the Internet wirelessly using a cellular telephone network); 
wherein the stored (FIG. 3, transmit video content through a cellular site 302 to a carrier 304; [0014], wearable or portable devices to stream live video over the Internet wirelessly using a cellular telephone network) at the first fidelity and at a second fidelity ([0019], streaming video at relatively good quality (first fidelity)) and streaming video at data rate of 128 Kbps faster bit rate than the slower bit rate [0018], 56 Kbps); 
wherein the first fidelity provides a higher frame rate than the second fidelity ([0019], streaming video at relatively good quality (first fidelity)) and streaming video at data rate of 128 Kbps faster bit rate than the slower bit rate [0018], 56 Kbps); and
a ([0020]; FIG. 3, transmit video content through a cellular site;  FIG. 1, camera & battery with USB; FIG. 3, transmit video content through a cellular site 302 to a carrier 304; [0014], wearable or portable devices to stream live video over the Internet wirelessly using a cellular telephone network);  wherein the wireless camera  ([0015], tiny video camera, microphone, necessary circuit board to route signals to the various processing elements, a microprocessor to encode and decode video and audio media signals, a wireless transmitter with antenna).
Debrosse does not explicitly disclose infrared video  detection and processing.
Fredlund teaches infrared video  detection and processing ([0020] FIG. 1; image signal and corresponding digital image to be formed when a trigger condition such as a pulse of infra-red light; [0024], FIGS. 1 and 2 , optical, radio frequency  transducer;[0033], mode select switch).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of controls on modes of operations as taught by Fredlund ([0061]) into wireless camera system disclosed by Debrosse in order to provide an added advantage of enhanced security and an enhanced video transmission (Fredlund, [0078]).
Debrosse and Fredlund do not  explicitly disclose the transmitter being burst transmitter.
Demircin from the same field of endeavor teaches the transmitter being burst transmitter ([0198], FIG. 19, FIG. 20, bursts transmission of packets and reading bursts periodically into the channel and measure the maximum throughput; [0200], FIG. 22, packet transmitted using a lower bit rate; [0202], FIG. 24, a first burst of packets with time interval t1 with set up and hold time during burst transmission ; [0209]-[0210], FIG. 24 & FIG. 25); 
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of adjusting bit rate according time between bursts as taught by Demircin ([0198]) into wireless camera system disclosed by Debrosse and Fredlund in order to provide adaptive bandwidth system determining the network bandwidth characteristics and adjusting the bandwidth (Demircin, [0052]).
Debrosse, Demircin and Fredlund do not  explicitly disclose wherein the wearable form factor wireless camera is configured to attach to clothing worn on a user and is ruggedized.
Quintana from the same field of endeavor teaches wherein the wearable form factor wireless camera is configured to attach to clothing worn on a user and is ruggedized (Col. 5, ll. 53-55, FIG. 3, use of head mounted display 710 would enable a fire fighter to use "augmented reality" software applications and also would enable the fire fighter to see real time infrared images taken by camera 100; see also FIG. 1 & FIG. 6).

    PNG
    media_image1.png
    275
    543
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of wireless camera is configured to attach to clothing worn on a user and is ruggedized as taught by Quintana (Col. 5, ll. 53-55) into wireless camera system disclosed by Debrosse,  Demircin and Fredlund in order to provide wearable personal computer that is adapted to withstand the rigors of firefighting or other emergency situations that would increase the communication and exchange of critical information between a fire fighter and a team leader and other fire fighters (Quintana, Col. 1, ll. 62-67).

Regarding Claim 2, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, further comprising: a processor operatively coupled to the storage device, a buffering memory and the burst transmission unit, and powered by the battery, the processor configured to switch the burst transmission unit from transmission of the stored infrared video at the second fidelity to transmission of the stored infrared video at the first fidelity upon an occurrence of a trigger event; wherein the processor and the buffering memory are internal to the wearable form factor wireless camera; and the burst transmission unit further configured to transmit the stored infrared video at the first fidelity via the cellular network (Fredlund : [0024], FIGS. 1 and 2 , optical, radio frequency  transducer;[0033], mode select switch); [0061], FIG. 3, image capturing with different event modes such as situations where low levels of ambient noise is present  based on  threshold the fidelity of the event audio; Demircin: [0198], FIG. 19, FIG. 20, bursts transmission of packets; [0198], FIG. 19, reading bursts periodically into the channel and measure the maximum throughput; [0200], FIG. 22, packet transmitted using a lower bit rate and reading bursts periodically into the channel and measure the maximum throughput; [0208], effective throughput as a function of time interval between bursts, higher bitrate the lower time between bursts; [0236], FIG. 29, adapt the rate and schedule for sending packet bursts according to time interval between bursts).
The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 3, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 2, , wherein the trigger event includes an infrared motion detection, a sound detection, an ultrasonic detection, a relay switch, a micro switch, radio signaling circuitry or a user input (Fredlund: [0024], FIGS. 1 and 2 , optical, radio frequency  transducer; [0033], mode select switch);  The same reason or rational of obviousness motivation applied as used above in claim 1.

Regarding Claim 4, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 2, wherein the infrared detection module triggers the trigger event (Fredlund: ([0020] FIG. 1; image signal and corresponding digital image to be formed when a trigger condition such as a pulse of infra-red light; [0024], FIGS. 1 and 2 , optical, radio frequency  transducer;[0033], mode select switch).  The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 5, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the infrared detection module includes a pyroelectric infrared sensor(Fredlund: ([0020] FIG. 1; image signal and corresponding digital image to be formed when a trigger condition such as a pulse of infra-red light; [0024], FIGS. 1 and 2 , optical, radio frequency  transducer;[0033], mode select switch).
 The same reason or rational of obviousness motivation applied as used above in claim 1. Furthermore, the teaching of the prior art of the infrared detection module includes a pyroelectric infrared sensor is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of the infrared detection module includes a pyroelectric infrared sensor would have yielded predictable results of improving image quality and efficiency.

Regarding Claim 6, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the infrared detection module includes a passive infrared (PIR) detector (Fredlund: ([0020] FIG. 1; image signal and corresponding digital image to be formed when a trigger condition such as a pulse of infra-red light; [0024], FIGS. 1 and 2 , optical, radio frequency  transducer;[0033], mode select switch).
 The same reason or rational of obviousness motivation applied as used above in claim 1. Furthermore, the teaching of the prior art of passive infrared (PIR) detector is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of passive infrared (PIR) detector would have yielded predictable results of improving image quality and efficiency.
Regarding Claim 7, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the wearable form factor wireless camera pulses a highly efficient infrared light emitting diode (LED) synchronized to an image capture frequency and phase (Fredlund: [0020] FIG. 1; image signal and corresponding digital image to be formed when a trigger condition such as a pulse of infra-red light ). The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 8, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the burst transmission unit of the wearable form factor wireless camera comprises multiple output circuits with respective different power amplifier bias settings, wherein each of the output circuits comprise a power amplifier and antenna matching circuitry (Demircin: [00197]; [0198],  further discloses  the burst transmission with select one of the output circuits for data transmission based on a wireless link condition). The same reason or rational of obviousness motivation applied as used above in claim 1.
Regarding Claim 9, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the battery is a low voltage hearing aid battery ([0015], tiny video camera, microphone, necessary circuit board to route signals to the various processing elements, a microprocessor to encode and decode video and audio media signals, a wireless transmitter with antenna and battery FIG. 1, camera, encoder, decoder processor & battery with USB).

Regarding Claim 11, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 1, wherein the first fidelity provides a frame rate of thirty (30) or more frames per second (fps) ([0019], streaming video at relatively good quality (first fidelity)) and streaming video at data rate of 128 Kbps faster bit rate than the slower bit rate [0018], 56 Kbps generating up to 30 frames per second with a correspondingly appropriate video size)

Regarding claim 12-19,  Claim 12-19 are is drawn to an arrangement corresponding to the wearable form factor wireless camera of using the same as claimed in claims 1-7 and 11 respectively , and is therefore rejected for the same reasons of obviousness as used above.

Claim 10 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Debrosse (US 20090019176, hereinafter Debrosse) in view of Fredlund et al.  (US 20070081796, hereinafter Fredlund) , Demircin et al. (20070153916, hereinafter Demircin) and Quintana (US 6522531 B1, hereinafter Quintana) further in view Agan et al. (A Highly Miniaturized, Battery Operated, Commandable, Digital Wireless Camera, © IEEE, 19-21 Oct. 1998, hereinafter Agan).

Regarding Claim 10, Debrosse in view of Fredlund and Demircin discloses the wearable form factor wireless camera of claim 50 but does not wherein the battery powers the wearable form factor wireless camera to operate for up to five hours.
Agan from the same field of endeavor teaches wherein the battery powers the wearable form factor wireless camera for eight or more hours (Page, 916, 2nd Col. , Table  2, battery life more than 5 hours).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to modify the teachings of longer battery life as taught by Agan (Page, 916, Col. 2) into wireless camera system disclosed by Debrosse, Fredlund and Demircin in order to provide flexible compact miniaturized wireless imaging and communication system with improved power consumption performance (Agan, Abstract).
Furthermore, the teaching of the prior art of the battery powers to operate for up to five hours is one of very well-known techniques in the art. A person of ordinary skill in the art would have recognized that applying the known technique of battery powers to operate for up to five hours  that would have yielded predictable results of improving  flexibility image capturing process.
See also Quintana , Col. 7, ll. 14-35

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samuel D Fereja whose telephone number is (469)295-9243.  The examiner can normally be reached on 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID CZEKAJ can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL D FEREJA/Examiner, Art Unit 2487